NO. 07-12-0042-CR
                                   NO. 07-12-0043-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                      MAY 11, 2012


                                 PAUL LAMARK LITTLE,

                                                                     Appellant
                                             v.

                                 THE STATE OF TEXAS,

                                                                     Appellee
                           _____________________________

            FROM THE 372ND DISTRICT COURT OF TARRANT COUNTY;

   NO. 1215526D & 1215947D; HONORABLE DAVID SCOTT WISCH, PRESIDING


                                 Memorandum Opinion


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Paul Lamark Little appeals from his convictions for evading arrest with a vehicle

and aggravated robbery with a deadly weapon. He contends that the sentences levied

were excessive and violated the constitutional prohibition against cruel and unusual

punishment. Furthermore, the trial court allegedly erred in denying him a hearing on

that allegation once he filed his motion for new trial. We affirm.
       While appellant filed a timely motion for new trial, he failed to include in it

anything about the sentences being excessive, cruel, or unusual. Nor did he object to

the sentences when they were pronounced in open court.            Thus, his complaint

regarding the length of his sentences was not preserved for review and is overruled.

See Rodriguez v. State, 917 S.W.2d 90, 92 (Tex. App.–Amarillo 1996, pet. ref’d)

(holding that a defendant who fails to object to the punishment as being excessive or

cruel and unusual once sentence is pronounced or in a motion for new trial failed to

preserve the complaint); accord Laboriel-Guity v. State, 336 S.W.3d 754, 756 (Tex.

App.–Fort Worth 2011, pet. ref’d) (holding the same).

       As for the allegation that he was improperly denied opportunity to develop the

very same complaint via a hearing on his motion for new trial, we cannot fault the trial

court for not holding a hearing on an objection that was never raised. So, we overrule

this issue as well.

       Having overruled each issue, we affirm the judgments.



                                               Per Curiam

Do not publish.




                                           2